Citation Nr: 1029380	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-27 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).	


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to July 2003.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The Veteran is service-connected for left hip and lumbar 
spine disabilities, each rated as 20 percent disabling, as well 
as hypertension, a left knee disability, a right knee disability, 
radiculopathy secondary to the lumbar strain, and depression 
secondary to the lumbar strain, each rated as 10 percent 
disabling.

2.  The Veteran's left hip disability, lumbar spine disability, 
left knee disability, and right knee disability affect a single 
body system and may be considered as one disability with a sum 
rating of 50 percent. 

3.  The Veteran's overall combined rating is 70 percent. 

4.  Resolving all reasonable doubt in favor of the Veteran, the 
competent evidence shows she is precluded from substantially 
gainful employment as a result of her service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim.  This is so because the Board is taking action 
favorable to the Veteran by granting entitlement to TDIU; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).
	
Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities 
provided that, if there is one such disability, this disability 
shall be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  To meet the requirement of "one 60 percent 
disability" or "one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) disabilities 
affecting a single body system; (4) multiple injuries incurred in 
action; and (5) multiple disabilities incurred as a prisoner of 
war.  Id.  In addition to the foregoing, there must be evidence 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  Id.  Marginal employment is 
not considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the procedures 
set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).
Here, the Veteran is service-connected for multiple disabilities 
including left hip and lumbar spine disabilities, each rated as 
20 percent disabling, as well as hypertension, a left knee 
disability, a right knee disability, radiculopathy secondary to 
the lumbar strain, and depression secondary to the lumbar strain, 
each rated as 10 percent disabling.  As noted above, disabilities 
affecting a single body system can combine for the purpose of 
meeting the requirement of one 40 percent disability rating.  38 
C.F.R. § 4.16(a)(3) (2009).  In this case, the left hip, lumbar 
spine, and bilateral knee conditions affect a single body system, 
namely, the orthopedic system.  By application of the combined 
ratings table found at 38 C.F.R. § 4.25, the Board finds the 
Veteran has a combined single rating of 50 percent for her 
orthopedic disabilities.  Additionally, her overall combined 
rating is 70 percent.  As such, the minimum percentage 
requirements for a total disability evaluation based on 
individual unemployability under 38 C.F.R. § 4.16(a) have been 
satisfied.   

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to her service 
connected disabilities.  Resolving all reasonable doubt in favor 
of the Veteran, the Board answers this question in the 
affirmative.
  
In an undated evaluation of the Veteran's lumbar spine 
disability, left hip disability, and bilateral knee disability 
from the Social Security Administration (SSA), it was determined 
that the Veteran's "condition does not show medical improvement 
related to the ability to work."  In a December 2003 medical 
evaluation by the SSA, it was found that the Veteran's physical 
limitations greatly impact her abilities to lift, carry, stand, 
walk, sit, push, and pull.  It was further determined that the 
Veteran must never climb, balance, kneel, crouch, or crawl.  In a 
June 2005 VA treatment record, it was reported that the Veteran 
could no longer work as a bus driver due to her pain, and she was 
diagnosed with chronic pain syndrome in connection with her 
orthopedic problems.  At a March 2004 VA examination, the 
examiner found a decreased range of motion and increased 
functional impairment due to the Veteran's back pain.  

In addition, the Veteran's service-connected psychiatric 
condition has been shown to severely impact her occupational 
functioning.  For example, in a VA treatment record of August 
2007 the Veteran's Global Assessment of Functioning (GAF) score 
was determined to be 50.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  See DSM-IV at 44-47.  A GAF score is 
highly probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  While a June 2006 VA 
examiner found a higher GAF score, the Veteran's "laboral 
functioning" was nonetheless moderately impaired by her 
psychiatric condition.  In a January 2005 VA treatment record, 
the examining physician diagnosed the Veteran with depression and 
chronic pain problems, and including in her objective findings 
that the Veteran "used to be a bus driver and now cannot do 
so."

The Board notes that the regulations do not provide a definition 
of "substantially gainful employment." However, VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines 
the term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Further, 
in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment" 
and noted the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):  

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity. The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

Given all of this, the Board finds the positive evidence 
outweighs the negative opinion of a September 2007 VA examiner 
who found that neither the Veteran's bilateral knee condition nor 
her back condition preclude her ability to engage in gainful 
employment.  The VA examiner appeared to consider these two 
disabilities in isolation, rather than considering the cumulative 
effect of her service-connected disorders.  Weighing this 
negative evidence against the SSA's findings and the statements 
of VA providers concerning the impact of both her physical and 
psychological conditions on her employability as a bus driver, 
the Board finds that the preponderance of the evidence is in 
favor of the claim.  As such, a total evaluation based on 
individual unemployability is warranted.  


ORDER

Entitlement to TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


